Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 19, 2021

The Court of Appeals hereby passes the following order:

A22A0359. MICHAEL D. CARNES v. CHANDRA PATTERSON.

      Michael D. Carnes (“Husband”) and Chandra Patterson (“Wife”) were divorced
in May 2019. In April 2021, the trial court issued an order finding Husband in
contempt for not making certain alimony and debt payments as provided in the
parties’ final divorce decree. Husband then filed this direct appeal, seeking review of
the contempt order.1 We lack jurisdiction.
      Appeals from orders in domestic relations cases, including orders holding or
declining to hold persons in contempt, must be pursued by discretionary application.
OCGA § 5-6-35 (a) (2), (b). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Because this is a domestic relations case, Husband was required to
comply with the discretionary appeal procedure to obtain review of the contempt




      1
       Husband filed his appeal in the Supreme Court but, upon finding no basis for
that Court’s jurisdiction, the Supreme Court transferred the appeal to this Court. See
Case No. S21A1287 (Aug. 24, 2021).
orders. His failure to do so deprives us of jurisdiction over this direct appeal, which
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/19/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                             , Clerk.